DETAILED ACTION
Claims 5-9 are pending, and claims 5-8 are currently under review.
Claim 9 is withdrawn.
Claims 1-4 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 5-8, in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad recitation of an alloy pipe “comprising…”, and the claim also recites that the pipe has a composition which “consisting of…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Specifically, the claim recites that “the alloy pipe comprises…” which is open ended such that the alloy (ie. composition) can include non-recited elements.  However, the claim further recites that the composition is “consisting of…”, which is not open ended and contrary to the above limitation.  Thus, it is unclear to the examiner as to what composition is specifically required in the instant claim scope.  The examiner interprets the instant claim to not require the narrower language according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari et al. (US 2014/0083576) in view of Iseda et al. (US 2004/0206427), and alternatively further in view of Hidaka et al. (US 2009/0084151).
Regarding claim 5, Sawatari et al. discloses an austenitic steel pipe [abstract], wherein said steel pipe has composition as seen in table 1 below [0055-0073].  Sawatari et al. further teaches a tensile yield strength of at least 689 MPa and compressive/tensile yield ratio of 0.9 to 0.11 [abstract].  The examiner notes that the aforementioned disclosure of Sawatari et al. overlaps with the disclosed composition and properties as claimed.  See MPEP 2144.05(I).  
Sawatari et al. does not expressly teach an Al inclusion or claimed grain size and mixed grain limitations.  Iseda et al. discloses an austenitic steel tube [abstract]; wherein Al is included in an amount of 0.0005 to 0.03 weight percent as a deoxidizing element [0068-0069].  Iseda et al. further teaches that it is known to limit a grain size number to be preferably 4-5 and obtain completely uniform grains with a mixed grain ratio of zero percent in order to improve mechanical properties such as ductility and creep rupture strength [0091].  Iseda et al. further discloses controlling the grain sizes by controlling the steel composition, such that one of ordinary skill would have reasonably known how to 
The examiner notes that the limitation of an outer tube diameter is merely a recitation of a particular shape and size, which is an engineering design consideration that is considered to be obvious absent new or unexpected results because one of ordinary skill would have reasonably been able to determine a desired tube size based on the desired tube application.  See MPEP 2144.04(IV)(A-B).  Alternatively, Iseda et al. further teaches an outer diameter of 175 mm [0112].  Alternatively, the aforementioned prior art does not expressly teach an outer tube diameter as claimed.  Hidaka et al. discloses that commercial stainless steel pipes have an outer diameter of 200 mm [0032].  Thus, it would have been obvious to modify the steel of the aforementioned prior art by specifying an outer diameter of 200 mm because this is the size of commercial pipes as taught by Hidaka et al.
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Sawatari et al. broad (wt.%)
C
0.004 – 0.03
0 – 0.03
Si
0 – 1
0 – 1
Mn
0.3 – 2
0.3 – 5
P
0 – 0.03
0 – 0.03
S
0 – 0.002
0 – 0.03

0.001 – 0.1
0.0005 – 0.003 (Iseda et al.)
Cu
0.5 – 1.5
0 – 3
Ni
25 – 55
23 – 52
Cr
20 – 30
20 – 30
Mo
2 – 10
0 – 9
N
0.005 – 0.1
0.005 – 0.5
Ti
0 – 0.8
0
W
0 – 0.3
0
Nb
0 – 0.05
0
Ca
0 – 0.01
0 – 0.01
Mg
0 – 0.01
0 – 0.01
Nd
0 – 0.05
REM: 0 – 0.2
Fe & Impurities
Balance
Balance


Regarding claim 6, the aforementioned prior art discloses the steel of claim 5 (see previous).  Iseda et al. further teaches including Ti from 0.002 to 0.01 weight percent for precipitation strengthening [0057-0058].  Therefore, it would have been further obvious to modify the steel of Sawatari et al. by including Ti for precipitation strengthening as taught by Iseda et al.  The examiner notes that the overlap between the Ti of Iseda et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 7-8, the aforementioned prior art discloses the steel of claims 5-6 (see previous).  The examiner notes that the Ca, Mg, and RE 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734